— Judgment of the County Court, Nassau County (Collins, J.), rendered September 7, 1982, affirmed.
On appeal by permission, order of the same court (Winick, J.), entered October 18, 1983, affirmed.
The records of both the defendant’s plea and the hearing on his motion pursuant to CPL 440.10 (subd 1, par [f]) to vacate the judgment of conviction indicate that the plea was entered knowingly and voluntarily and that no misrepresentation as to sentence or defendant’s eligibility for parole had been made. In fact, *1010at the hearing, defendant acknowledged that he was told by his attorney that he would not be eligible for parole for 16 years. Mollen, P. J., Lazer, Gibbons and Brown, JJ., concur.